Name: Council Regulation (EEC) No 1275/79 of 25 June 1979 continuing for the 1979/80 marketing year the premium for the slaughter of certain adult bovine animals provided for in Regulation (EEC) No 870/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 6 . 79 Official Journal of the European Communities No L 161 / 17 COUNCIL REGULATION (EEC) No 1275/79 of 25 June 1979 continuing for the 1979/80 marketing year the premium for the slaughter of certain adult bovine animals provided for in Regulation (EEC) No 870/77 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas the intervention price applicable in the beef and veal sector for the 1979/80 marketing year was fixed at a level below that resulting from the imple ­ mentation of Article 6 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organiza ­ tion of the market in beef and veal ( 3 ), as last amended by Regulation (EEC) No 425/77 (4 ) ; whereas the Member States should therefore be authorized to grant further aid to stock-farmers since , in the light of short ­ term prospects on the Community beef and veal market , there is a risk that their incomes may drop ; Whereas this objective may be achieved by extending the system of premiums for the slaughter of certain adult bovine animals provided for in Council Regula ­ tion (EEC) No 870/77 of 26 April 1977 authorizing the Member States to grant a premium for the slaughter of certain adult bovine animals for slaughter during the 1977/78 marketing year (5 ), HAS ADOPTED THIS REGULATION : Article 1 The application of the provisions of Regulation (EEC) No 870/77 shall be continued for the 1979/80 marketing year. Article 2 This Regulation shall enter into force on 2 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE (') OJ No C 93 , 9 . 4 . 1979 , p. 49 . (2 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal). (3 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (&lt;) OJ No L 61 , 5 . 3 . 1977, p. 1 . (=&gt;) OJ No L 106, 29 . 4 . 1977, p. 14 .